DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-21. Claims 1 and 11 were amended in the response filed 4/27/2021.

Drawings
The drawings were received on 4/27/2021.  These drawings are unacceptable. These drawings address all the previous drawing objections except for one issue, repeated below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: communication portion 290 in paragraph [0253].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khiterer et al. (US 2014/0377670).
Regarding claim 1, Khiterer discloses a lithium-air electrochemical cell 300 (a type of secondary battery, also see “discharge and recharge operation” [0005]) (abstract), comprising an anode 305 (negative electrode) including lithium metal (analogous: a second electrode containing a negative electrode active material) and a oxygen gas diffusion cathode 320 (positive electrode) (analogous: a first electrode containing a positive electrode active material; note, because oxygen is the reactive material and is present during battery operation [see oxygen gas in Fig 3], the cathode contains an electrode active material). A lithium ion conductive protective film 100 is disposed on the electrolyte 315 and contains a graphene oxide (GO) layer 115 (analogous: a layer containing a graphene compound) ([0035], Fig 1). Because the lithium ion conductive protective film allows ions to pass, the graphene oxide layer is considered to have an ion conductivity and configured to prevent a short circuit between the electrodes because the graphene oxide layer is between the two electrodes.
With regards to the limitation of “wherein the layer containing a graphene compound comprises a lithium ion”, the GO layer 115 in the lithium ion conductive protective film 100 is Figure 3 allows and permits the transfer of lithium ions therethrough. Therefore, because lithium ions are transported through the lithium ion conductive film 100 (which has the GO layer 115), lithium ions will be within the film 100 and the GO layer 115 during operation of the cell, and therefore meets the limitation of the layer containing a graphene compound [GO layer 115] comprising a lithium ion. In addition, Khiterer further teaches the GO layer has lithium salt added thereto ([0042]), which further satisfies the limitation because a lithium salt includes a lithium ion.
Regarding claim 2, Khiterer discloses all of the claim limitations as set forth above. Because the graphene oxide layer 115 is disclosed as in the lithium ion conductive protective film which allows ions to pass ([0035]), it is considered that the graphene oxide layer has a function of a solid electrolyte layer because ions are allowed to pass.
Regarding claim 3, Khiterer discloses all of the claim limitations as set forth above. Khiterer additionally discloses the graphene oxide layer as including oxygen and a functional group (see O of the GO, and the PEO in Figure 2).
Regarding claim 4, Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses PEO as a functional group on the graphene oxide (see Fig 2), and PEO is an ether.
Regarding claim 6, Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses the graphene oxide layer further including silicon (see Fig 2, [0033]).
Regarding claim 7, Khiterer discloses all of the claim limitations as set forth above. Khiterer additionally discloses the graphene compound is graphene oxide ([0031]), wherein the (see Fig 2, [0033]), and the functional group is bonded to the silicon (see Fig 2 and the PEO bonded to the silicon).
Regarding claim 8, Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses the functional group bonded to the silicon is PEO, an ether (see Fig 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khiterer et al. (US 2014/0377670), as applied to claims 1, 3, or 6 above, and further in view of Wang et al. (US 2013/0171355).
Regarding claims 5 and 9-10, Khiterer discloses all of the claim limitations as forth above. While Khiterer discloses an ether functional group (PEO) and poly(acrylic acid) (which has carboxyl acid groups of C-CO-OH), Khiterer does not explicitly disclose (claims 5 and 9) wherein the functional group is ester or (claim 10) wherein an end portion of the graphene compound is terminated with ester and is chemically modified with an alkyl group.
Wang teaches making a graphene composite material (abstract). Each graphene oxide sheet has hydrophilic oxygen functional groups to increase the dispersibility in a solvent ([0037]). Such oxygen functional groups can be at least one of a carboxyl group, hydroxyl group, carbonyl group, ester group, and epoxy group ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use replace the carboxylic acid group of the poly(acrylic acid) . 

Claims 11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khiterer et al. (US 2014/0377670) in view of Kumar et al. (US 2009/0317724).
Regarding claim 11, Khiterer discloses a lithium-air electrochemical cell 300 (a type of secondary battery, also see “discharge and recharge operation” [0005]) (abstract), comprising an anode 305 (negative electrode) including lithium metal (analogous: a second electrode containing a negative electrode active material) and a oxygen gas diffusion cathode 320 (positive electrode) (analogous: a first electrode containing a positive electrode active material; note, because oxygen is the reactive material and is present during battery operation [see oxygen gas in Fig 3], the cathode contains an electrode active material). A lithium ion conductive protective film 100 is disposed on the electrolyte 315 and contains a graphene oxide (GO) layer 115 (analogous: a layer containing a graphene compound) ([0035], Fig 1). Because the lithium ion conductive protective film allows ions to pass, the graphene oxide layer is considered to have an ion conductivity and configured to prevent a short circuit between the electrodes because the graphene oxide layer is between the two electrodes.
With regards to the limitation of “wherein the layer containing a graphene compound comprises a lithium ion”, the GO layer 115 in the lithium ion conductive protective film 100 is located between the anode comprising lithium and the electrolyte 315 and as seen in Figure 3 ([0042]), which further satisfies the limitation because a lithium salt includes a lithium ion.
While Khiterer discloses a lithium conducting electrolyte 315, Khiterer does not explicitly disclose wherein the electrolyte is a solid electrolyte.
Kumar discloses a lithium-air cell which incorporates a solid electrolyte having enhanced ionic transport and catalytic activity (abstract). Kumar teaches that while liquid electrolytes exhibit high conductivity ([0005]), high temperature environments can lead to rupture, ignition, and even explosion of liquid-electrolyte based batteries ([0005]). Kumar teaches “liquid-free” or solid electrolytes have more thermal stability and improved safety ([0005], [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the electrolyte of Khiterer with a solid electrolyte as taught by Kumar for the purpose of having an electrolyte with improved thermal stability and safety.
Regarding claim 13, modified Khiterer discloses all of the claim limitations as set forth above. Because the graphene oxide layer 115 is disclosed as in the lithium ion conductive protective film which allows ions to pass ([0035]), it is considered that the graphene oxide layer has a function of a solid electrolyte layer because ions are allowed to pass.
claim 14, modified Khiterer discloses all of the claim limitations as set forth above. Khiterer additionally discloses the graphene oxide layer as including oxygen and a functional group (see O of the GO, and the PEO in Figure 2).
Regarding claim 15, modified Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses PEO as a functional group on the graphene oxide (see Fig 2), and PEO is an ether.
Regarding claim 17, modified Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses the graphene oxide layer further including silicon (see Fig 2, [0033]).
Regarding claim 18, modified Khiterer discloses all of the claim limitations as set forth above. Khiterer additionally discloses the graphene compound is graphene oxide ([0031]), wherein the silicon is bonded to the oxygen of the graphene oxide (see Fig 2, [0033]), and the functional group is bonded to the silicon (see Fig 2 and the PEO bonded to the silicon).
Regarding claim 19, modified Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses the functional group bonded to the silicon is PEO, an ether (see Fig 2).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khiterer et al. (US 2014/0377670) in view of Kumar et al. (US 2009/0317724), as applied to claim 11 above, and further in view of Roumi (US 2015/0171398).
Regarding claim 12, modified Khiterer discloses all of the claim limitations as set forth above. While Kumar teaches a solid electrolyte layer (abstract), and Khiterer teaches the graphene oxide layer is next to the electrolyte (see Fig 3), modified Khiterer does not explicitly disclose the battery further comprising a second solid electrolyte layer and wherein the layer 
Roumi discloses an electrochemical cell including a composite separator capable of changing the performance of the cell by a) changing the internal electric field of the cell, b) activating lost active material, c) providing an auxiliary current collector for an electrode and/or d) limiting or preventing hot spots and/or thermal runaway upon formation of an electronic short in the system (abstract). The composite separator includes at least one electronically conducting layer and at least one electronically insulating layer, and another exemplary composite separator includes an electronically conducting layer and a solid ionic conductor (abstract). In an embodiment, the composite solid electrolyte comprises at least an electronically non-conductive layer, at least a porous layer of electronically conductive material and at least a group of fibers or particles filling the pores/holes of the porous layer ([0092]). In an embodiment, the separator is set up as an electronically conductive layer 4 (which relates to graphene) between two electronically insulating layers 3 ([0080], Fig 3a). In another embodiment, there are three electronically insulating layers 3 and two electronically conductive layers 4 wherein each electronically conductive layer is between two electronically insulating layers (see Fig 5C, [0082], [0105]). The battery can be a lithium air battery ([0299]-[0300]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator/electrolyte arrangement of electrically insulating layers surrounding electrically conductive layers as seen in Roumi with the graphene oxide layer (electrically conductive layer) and solid electrolyte (electrically insulating layer) of modified Khiterer by adding an additional solid electrolyte on the other side of the graphene .

Claims 16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khiterer et al. (US 2014/0377670) in view of Kumar et al. (US 2009/0317724), as applied to claims 14 or 17 above, and further in view of Wang et al. (US 2013/0171355).
Regarding claims 16 and 20-21, Khiterer discloses all of the claim limitations as forth above. While Khiterer discloses an ether functional group (PEO) and poly(acrylic acid) (which has carboxyl acid groups of C-CO-OH), Khiterer does not explicitly disclose (claims 16 and 20) wherein the functional group is ester or (claim 21) wherein an end portion of the graphene compound is terminated with ester and is chemically modified with an alkyl group.
Wang teaches making a graphene composite material (abstract). Each graphene oxide sheet has hydrophilic oxygen functional groups to increase the dispersibility in a solvent ([0037]). Such oxygen functional groups can be at least one of a carboxyl group, hydroxyl group, carbonyl group, ester group, and epoxy group ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use replace the carboxylic acid group of the poly(acrylic acid) attached to the graphene oxide of Khiterer with an ester group, as taught by Wang, because Wang teaches that these functional groups (including carboxyl and ester groups) on graphene . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,396,397Khiterer et al. (US 2014/0377670). The conflicting claims disclose a graphene compound having silicon (claim 1) with ether bonds (claim 2), and is used in a lithium battery (claim 7). The conflicting specification teaches that the graphene compound can be used as a solid electrolyte (C6/L4-13). However, the conflicting claims do not explicitly disclose the graphene compound between two electrodes. Khiterer teaches a lithium ion conductive protective film 100 is disposed on the electrolyte 315 and contains a graphene oxide (GO) layer 115 (analogous: a layer containing a graphene compound) ([0035], Fig 1). Thus, it would have been obvious to combine the electrolyte layer with the positioning of the graphene compound of Khiterer to form a battery with the conflicting claims. In addition, the conflicting claims discloses the use in a lithium ion storage battery (claim 7), thus has lithium ions being transported back and forth which means the graphene compound will have lithium ions during operation.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/544958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recites a graphene compound including graphene oxide (claim 1) bonded to a Si atom (claim 1) and has ether bonds (claim 1), and is used as a electrolyte [between the positive and negative electrodes] in a lithium storage battery (claims 7, 15). In addition, the conflicting claims discloses the use in a lithium ion storage battery (claims 6-7 and 14-15), thus has lithium ions being transported back and forth which means the graphene compound will have lithium ions during operation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,707,524the conflicting claims disclose a solid electrolyte comprising a graphene compound having silicon, and ether or ester functional groups (claim 1). This solid electrolyte is used in a battery between the positive and negative electrodes (claim 6). In addition, the conflicting claims teaches the solid electrolyte comprising the graphene compound includes a lithium salt (claim 1), which satisfies the limitation of the layer containing the graphene compound comprises a lithium ion because a lithium salt includes a lithium ion.
Claims 1-5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/881076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a power storage device (battery) comprising a positive electrode, negative electrode, and a solid electrolyte between the electrodes comprising a graphene compound (claim 8). The graphene compound includes ester and/or ether bonds (claim 8). In addition, the conflicting claims teaches the solid electrolyte comprising the graphene compound includes a lithium salt (claim 6), which satisfies the limitation of the layer containing the graphene compound comprises a lithium ion because a lithium salt includes a lithium ion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
Applicant argues Khiterer or Khiterer in view of Kumar do not disclose the amended limitation of “wherein the layer containing a graphene compound comprises a lithium ion”.
This is not considered persuasive. Khiterer describes and illustrates the GO layer 115 in the lithium ion conductive protective film 100 as located between the anode comprising lithium and the electrolyte 315, and as seen in Figure 3 allows and permits the transfer of lithium ions therethrough. Therefore, because lithium ions are transported through the lithium ion ([0042]), which further satisfies the limitation because a lithium salt includes a lithium ion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725